807 F.2d 175Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald LEE, Plaintiff-Appellant,v.Joseph LYONS, Esquire, Defendant-Appellee.
No. 86-7665.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Dec. 5, 1986.

Before RUSSELL, HALL and WILKINS, Circuit Judges.
Reginald Lee, appellant pro se.
Ronald W. Fuchs and Edward J. Hutchins, Jr., for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint for lack of jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Lee v. Lyons, C/A No. 86-341-M (D.Md., July 15, 1986).


2
AFFIRMED.